COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
 ELOISA CASTELLANOS,                                             No. 08-09-00125-CV
                                                 §
                   Appellant,                                       Appeal from the
                                                 §
 V.                                                           County Court at Law No. 2
                                                 §
 EDELMIRO J. MARTINEZ,                                          of Webb County, Texas
                                                 §
                   Appellee.                                 (TC# 2008-CVD-000154-L2)
                                                 §

                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court on our own motion is the determination whether this appeal

should be dismissed for want of prosecution pursuant to TEX .R.APP .P. 38.8. Having determined

that Appellant has failed to file a brief and has not requested an extension of time to do so, we

will dismiss the appeal.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

appellant fails to file a brief within the time proscribed and provides no reasonable explanation

for such failure. TEX .R.APP .P. 38.8.(a)(1). By letter dated June 23, 2009, the clerk of this Court

informed Appellant of the Court’s intent to dismiss this appeal for want of prosecution due to

Appellant’s failure to file a brief or request an extension of time to do so. The Court advised

Appellant that the appeal would be dismissed without further notice unless she responded within

ten days and provided a reason why the appeal should be continued. See TEX .R.APP .P. 38.8.

Appellant has not responded to the clerk’s notice. We see no purpose that would be served by
maintaining this appeal at this stage in the proceedings. Therefore, pursuant to TEX .R.APP .P.

38.8(a)(1), we dismiss the appeal for want of prosecution.



September 23, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                                -2-